19-12429-aih   Doc 12   FILED 05/06/19   ENTERED 05/06/19 11:16:23   Page 1 of 11
19-12429-aih   Doc 12   FILED 05/06/19   ENTERED 05/06/19 11:16:23   Page 2 of 11
19-12429-aih   Doc 12   FILED 05/06/19   ENTERED 05/06/19 11:16:23   Page 3 of 11
19-12429-aih   Doc 12   FILED 05/06/19   ENTERED 05/06/19 11:16:23   Page 4 of 11
19-12429-aih   Doc 12   FILED 05/06/19   ENTERED 05/06/19 11:16:23   Page 5 of 11
19-12429-aih   Doc 12   FILED 05/06/19   ENTERED 05/06/19 11:16:23   Page 6 of 11
19-12429-aih   Doc 12   FILED 05/06/19   ENTERED 05/06/19 11:16:23   Page 7 of 11
19-12429-aih   Doc 12   FILED 05/06/19   ENTERED 05/06/19 11:16:23   Page 8 of 11
19-12429-aih   Doc 12   FILED 05/06/19   ENTERED 05/06/19 11:16:23   Page 9 of 11
19-12429-aih   Doc 12   FILED 05/06/19   ENTERED 05/06/19 11:16:23   Page 10 of 11
19-12429-aih   Doc 12   FILED 05/06/19   ENTERED 05/06/19 11:16:23   Page 11 of 11
